Citation Nr: 0911094	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  05-35 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  What evaluation is warranted for residuals of a right hip 
injury from August 30, 2004?

2.  Entitlement to service connection for a left hip 
impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel




INTRODUCTION

The Veteran served on active duty from March 1989 to October 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In September 2007, the Board denied 
the claim.  The Veteran appealed to the United States Court 
of Appeals for Veterans Claims, and in November 2008, the 
Court granted a Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The parties to the Joint Motion for Remand agree that VA 
failed to fulfill its duty to assist prior to the September 
2007 Board decision.  Specifically, the parties agreed that 
additional development was warranted to attempt to secure 
service treatment records concerning care for any hip 
disorder or injury presented in-service.  In particular, VA 
was ordered to attempt to secure X-ray studies, convalescent 
leave orders, prescription orders for crutches, orders 
releasing the appellant from basic training, and/or any 
indication that the appellant was placed on a physical 
profile limitation due to a hip disorder or injury.  
Accordingly, further development is in order.

The parties further found that the examination report relied 
upon by the Board was too old to accurately evaluate the 
nature and extent of the appellant's right hip disorder.  
While the Board acknowledges that a new examination has been 
conducted since the September 2007 Board decision, the terms 
of the joint motion require that a new VA examination be 
conducted after the foregoing records development is 
complete.  

Accordingly, the case is REMANDED for the following action:

1.  The RO shall contact the National 
Personnel Records Center and request that 
they undertake a search for all service 
treatment and personnel records 
pertaining to the appellant.  This search 
must include a hunt for X-ray studies, 
convalescent leave orders, prescription 
orders for crutches, orders releasing the 
appellant from basic training, and/or any 
indication that the appellant was placed 
on a physical profile limitation due to a 
hip disorder or injury.  In this regard, 
the available record shows that a 
September 1992 National Guard medical 
history report notes a history of a right 
hip stress fracture in 1989 during basic 
training.  Purportedly, crutches were 
used for one month.  Further, at an 
October 2004 VA examination, the veteran 
reported that she was in the National 
Guard from 1989 to 1990 but never called 
to active duty.  She stated that in 1989, 
while in basic training, she developed 
left hip pain, and was reportedly seen at 
a dispensary.  She reportedly was treated 
symptomatically and told she possibly 
could have a left hip stress fracture.  
After six weeks of basic training she 
purportedly was discharged and returned 
to her home.  She was on medical leave 
for several weeks and then felt much 
improved.  She reportedly later returned 
to Fort Gordon, Georgia for advanced 
training, and finished the program while 
not being required to do any marching or 
basic training exercises.  

If the RO cannot locate the records 
requested, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.  After, and only after, the foregoing 
development is complete the appellant 
must be scheduled for a VA orthopedic 
examination to determine the nature and 
extent of her right hip injury residuals, 
and the etiology of any left hip 
disorder.  Any indicated studies must be 
performed.  The claims folder, including 
a copy of this remand, must be made 
available to and reviewed by the 
examiner.  The examination report should 
reflect that the claims folder was 
reviewed.

The examiner should describe all 
symptomatology caused by the Veteran's 
service connected left hip injury 
residuals, and distinguish that pathology 
from any nonservice connected left hip 
disorder.  Any indicated studies, 
including range of motion testing in 
degrees, must be performed.  The examiner 
must identify any objective evidence of 
pain and provide an assessment of the 
degree of severity of any pain.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible all 
functional left hip impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.
 
Following the examination the examiner 
must opine whether it is at least as 
likely as not, i.e., is there a 50/50 
chance, that any current left hip 
disorder is related to service.  A 
complete rationale must be provided for 
any opinion offered.

3.  The Veteran is to be notified that it 
is her responsibility to report for all 
VA examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4. Then, the RO should readjudicate the 
claims under all appropriate statutory 
and regulatory provisions and legal 
theories.  If any benefit sought on 
appeal remains denied, the Veteran and 
her representative must be provided with 
a supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




